 Case 2:21-cv-02927-CAS-GJS Document 53 Filed 08/25/21 Page 1 of 5 Page ID #:2433



 1   ANYA J. GOLDSTEIN (SBN 288780)
 2
     anya@summaLLP.com
     SUMMA LLP
 3   800 Wilshire Blvd, Suite 1050
 4   Los Angeles, CA 90017
     Telephone: 213-260-9451
 5   Facsimile: 213-835-0929
 6
     Attorneys for Third Party
 7   ROGUE BLACK, LLC
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                          WESTERN DIVISION
11

12
   SECURITIES AND EXCHANGE                        Case No. 2:21-CV-02927-CAS-GJSx
13 COMMISSION,
                                                  THIRD PARTY ROGUE BLACK,
14                               Plaintiff,       LLC’S UNOPPOSED EX PARTE
15                                                APPLICATION FOR AN ORDER
           v.
                                                  MODIFYING ACCOUNT FREEZE
16
     ZACHARY J. HORWITZ; and 1INMM
17   CAPITAL, LLC,                                Ctrm: 8D
                                                  Judge: Honorable Christina A. Snyder
18
                                 Defendants.
19
20

21

22

23

24

25

26

27

28

            EX PARTE APPLICATION TO MODIFY ACCOUNT FREEZE / CASE NO. 2:21-CV-
                                     02927-CAS-GJSx
 Case 2:21-cv-02927-CAS-GJS Document 53 Filed 08/25/21 Page 2 of 5 Page ID #:2434



 1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE THAT, pursuant to Local Rule 7-19, Third-Party Rogue
 3   Black, LLC (“Rogue Black”) hereby applies ex parte to this Court for an order granting
 4   Third Party Rogue Black’s Unopposed Ex Parte Application for an Order Modifying
 5   Account Freeze.
 6         This Ex Parte Application is based on this Notice of Application and Application,
 7   the Memorandum of Points and Authorities below, the accompanying Declaration of
 8   Anya Goldstein and Exhibits thereto, the pleadings, any matters presented prior to any
 9   hearing on the Application, and such other matters as the Court may deem appropriate in
10   deciding this Application.
11         All parties consent to this Application.
12

13
                                                Respectfully submitted,
14

15   Dated: August 25, 2021                     SUMMA LLP

16

17                                          By: /s/ Anya J. Goldstein

18                                              ANYA J. GOLDSTEIN

19                                              Attorneys for Third Party
20                                              ROGUE BLACK, LLC

21

22

23

24

25

26

27

28
                                             1
             EX PARTE APPLICATION TO MODIFY ACCOUNT FREEZE / CASE NO. 2:21-CV-
                                      02927-CAS-GJSx
 Case 2:21-cv-02927-CAS-GJS Document 53 Filed 08/25/21 Page 3 of 5 Page ID #:2435



 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2          Third-party Rogue Black, LLC (“Rogue Black”) brings this Ex Parte application
 3   seeking the Court’s approval to open a new bank account, to which Defendants will have
 4   no access, into which new funds can be deposited, and to permit Rogue Black to withdraw
 5   funds from that account for payment of certain of its reasonable and necessary business
 6   expenses, identified herein. 1 Rogue Black’s current bank account, bearing (redacted)
 7   account number XXXXX1710, is one of the accounts listed in the Order (1) Freezing
 8   Assets; (2) Requiring An Accounting; (3) Prohibiting Destruction Of Documents; And (4)
 9   To Set Hearing On Order To Show Cause, entered by the Court in this case on April 6,
10   2021, and the Order Freezing Assets and Prohibiting Destruction of Documents, entered
11   by the Court in this case on May 14, 2021. See Dkt. No. 18 at ¶ C; Dkt. No. 43 at ¶ C.
12          Plaintiff, the United States Securities and Exchange Commission (“SEC”), and
13   Defendants Zachary J. Horwitz (“Horwitz”) and 1inMM Capital, LLC (“1inMM”)
14   consent to Rogue Black’s application.
15   I.     DESCRIPTION OF ROGUE BLACK AND ITS OUTSTANDING
16          EXPENSES
17          Rogue Black is a film production company, and it is not alleged to have been
18   involved with the fraudulent conduct that the SEC alleges in its Complaint in this action.
19   See Goldstein Decl. ¶ 3; Dkt. 1. However, Rogue Black’s bank account was frozen
20   because Rogue Black is co-owned by Defendant Zachary Horwitz, and Mr. Horwitz is one
21   of Rogue Black’s two co-managers. See Goldstein Decl. ¶ 4. Rogue Black is not
22   challenging the freeze of this existing bank account by way of this application. Rogue
23   Black’s other co-owner and co-manager are not parties to this action, and they are not
24   alleged in the SEC’s Complaint to have been involved in (or even aware of)
25   Mr. Horwitz’s alleged fraud. See id.; Dkt. 1.
26

27   1
      As the SEC has indicated that it believes that in light of the Order Freezing Assets (Dkt. 18) a Court
28   order is required for Rogue Black to open a new bank account, Rogue Black makes this application out
     of an abundance of caution.
                                                           2
               EX PARTE APPLICATION TO MODIFY ACCOUNT FREEZE / CASE NO. 2:21-CV-
                                                  02927-CAS-GJSx
 Case 2:21-cv-02927-CAS-GJS Document 53 Filed 08/25/21 Page 4 of 5 Page ID #:2436



 1         Because Rogue Black’s bank account has been frozen, the bank has refused to
 2   allow Rogue Black to receive money owed to it by third parties. See Goldstein Decl. ¶ 6.
 3   The bank has already blocked several significant payments into the account, and Rogue
 4   Black expects several hundred thousands of dollars of additional revenue to be paid to it
 5   in the near future. Id. ¶¶ 6-7.
 6         Rogue Black has also been unable to pay the expenses that it has incurred in the
 7   day-to-day operation of its business. Rogue Black’s co-manager has personally paid
 8   $108,341.88 in expenses incurred by Rogue Black. See Goldstein Decl. ¶ 10; Exs. A-H.
 9   He has also incurred $49,518.50 in attorneys’ fees attempting to find a way for Rogue
10   Black to be able to accept money sent to it and to pay expenses it owes. See Goldstein
11   Decl. ¶ 11; Exs. Y-BB. Rogue Black’s co-manager should be reimbursed by Rogue Black
12   for these expenses. Rogue Black has an additional $99,076.93 in expenses that are
13   currently outstanding, including its attorneys’ fees incurred in connection with this matter.
14   Goldstein Decl. ¶¶ 10, 12; Exs. I-X, CC. In addition, if its bank account remains frozen,
15   Rogue Black will also be unable to pay anticipated expenses that it expects to incur in the
16   future. See Goldstein Decl. ¶ 13.
17         It will be difficult, if not impossible, for Rogue Black to remain a going business
18   concern if it cannot receive new funds or pay the expenses that it has already incurred in
19   the ordinary course of its business. Rogue Black owes money to, among other entities,
20   producers, accountants, companies involved in post-production services, and others.
21   Goldstein Decl. Exs. I-X (attaching invoices). This could have an impact on Rogue
22   Black’s ability to complete projects that are currently underway and that could bring in
23   more revenue in the future.
24   II.   RELIEF SOUGHT
25         In light of the above, Rogue Black respectfully requests that the Court enter an
26   order allowing it to open a new bank account solely for the purposes of (1) allowing
27   Rogue Black to receive payments in connection with the films it has already produced;
28   and (2) withdrawing up to $268,000.00 from the new account for payment of the ordinary
                                             3
             EX PARTE APPLICATION TO MODIFY ACCOUNT FREEZE / CASE NO. 2:21-CV-
                                      02927-CAS-GJSx
 Case 2:21-cv-02927-CAS-GJS Document 53 Filed 08/25/21 Page 5 of 5 Page ID #:2437



 1   and necessary business expenses that Rogue Black has identified in this application and to
 2   which all parties have consented, including but not limited to (a) paying the expenses
 3   described above that Rogue Black owes to third parties, (b) reimbursing Rogue Black’s
 4   co-manager for the Rogue Black expenses that he paid personally, as well as his relevant
 5   attorneys’ fees incurred in connection with this matter, and (c) paying Rogue Black’s
 6   attorneys’ fees incurred in connection with this matter. See SEC v. Duclaud Gonzales de
 7   Castilla, 170 F. Supp. 2d 427, 429 (S.D.N.Y. 2001) (in addition to the authority to impose
 8   an asset freeze, the court has the “corollary authority to release frozen personal assets, or
 9   lower the amount frozen.”). The new account would otherwise be subject to the Court’s
10   April 6 and May 14 orders, and no additional withdrawals will be made without further
11   Court order.
12         Rogue Black’s proposed order will also require Rogue Black to provide counsel for
13   the SEC, on 14 days’ written notice, with copies of all bank records associated with the
14   proposed new account—including the account opening documents, monthly statements,
15   and documents evidencing account transactions (including credits and debits)—in order
16   for counsel for the SEC to review. Rogue Black commits to use the new account solely to
17   pay the reasonable ordinary business expenses identified in this Ex Parte Application and
18   consented to by all parties.
19
20
                                                 Respectfully submitted,
21

22   Dated: August 25, 2021                      SUMMA LLP

23

24                                           By: /s/ Anya J. Goldstein

25                                               ANYA J. GOLDSTEIN

26                                               Attorneys for Third Party
27                                               ROGUE BLACK, LLC

28
                                             4
             EX PARTE APPLICATION TO MODIFY ACCOUNT FREEZE / CASE NO. 2:21-CV-
                                      02927-CAS-GJSx
